         Case 2:20-cv-00822-JCM-EJY Document 1-2 Filed 05/06/20 Page 1 of 2




 Joanna Panagotopulos




Kohl's Inc.




              Kohl's Inc.
              C/O CORPORATE CREATIONS NETWORK INC.
              8275 SOUTH EASTERN AVENUE #200
              Las Vegas, NV, 89123




                    Michael Kind, Esq.
                    Kind Law
                    8860 S. Maryland Parkway, Suite 106
                    Las Vegas, Nevada 89123
Case 2:20-cv-00822-JCM-EJY Document 1-2 Filed 05/06/20 Page 2 of 2




                               Kohl's Inc.
